Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The after final amendment filed 2/3/22 has been entered and fully considered.
Claims 1, 3-7, 9-11, 14-16 remain pending. 

Response to Arguments
Applicant’s arguments, see pg. 6-7, filed 2/3/22, with respect to the current claims have been fully considered and are persuasive.  The rejections of 11/22/21 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-7, 9-11, 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claim 1 is that the prior art does not teach or fairly suggest a piezoelectric ultrasonic microinjection device based on a flexible hinge mechanism, the device comprising: a cover, a flexible hinge mechanism, a base, a screw cap and an end cap fixedly assembled together, wherein the flexible hinge mechanism comprises a housing, a piezoelectric ceramic package module encapsulated in the housing, a central shaft fixedly mounted with the piezoelectric ceramic package module and the base, and a vibration output shaft extending from the piezoelectric ceramic package module into the central shaft, a plurality of flexible hinge beams being disposed between the central shaft and the housing; wherein the base comprises a bent section fixedly mounted to the screw cap, and a horizontal section .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799